Exhibit 10.2

 

SEVERANCE PAY AGREEMENT

 

This Agreement is made as of the second day of June, 2006, between SoftBrands,
Inc., a Delaware corporation (the “Company”) and Gregg A. Waldon (“Executive”).

 

WITNESSETH THAT:

 

WHEREAS, it is the purpose of this Agreement to specify the financial
arrangements that the Company will provide to the Executive upon Executive’s
separation from employment with the Company or with a subsidiary of the Company
or one of its subsidiaries under the circumstances described herein; and

 

WHEREAS, this Agreement is adopted in the belief that it is in the best
interests of the Company and its stockholders to provide stable conditions of
employment for Executive, thereby minimizing personnel turnover and enhancing
the Company’s and its subsidiaries’ ability to recruit highly qualified people.

 

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of Executive notwithstanding the possibility, threat or occurrence of a bid to
take over control of the Company, and to induce Executive to remain in the
employ of the Company, and for other good and valuable consideration, the
Company and Executive agree as follows:

 

1.             Term of Agreement.  This Agreement shall be for a two-year term
commencing on the date hereof.  This Agreement shall be automatically renewed
for additional one-year terms thereafter unless either Executive or the Company
provides written notice at least sixty (60) days prior to its scheduled
termination of their intent not to renew the same; provided that this Agreement
shall continue for at least two years after a Change of Control that occurs
during the term of this Agreement.

 

2.             Termination of Employment.

 

(i)                           If a Change in Control (as defined in Section 3(i)
hereof) occurs during the term of this Agreement and either of the events
described in clause (a) or (b) below occurs, the terminated Executive shall be
entitled to receive the cash payment provided in Section 4 hereof:

 

(a)                                  the Company shall, within one year after
such Change of Control occurs, have exercised its right to terminate the
Executive without cause; or

 

(b)                                 the Executive shall, prior to March 15 of
the calendar year following the year in which the Change of Control occurs, have
voluntarily exercised his option to terminate his employment for Good Reason (as
defined in Section 3(ii) hereof).  Notice of election of this option must set
forth in reasonable detail the facts and circumstances claimed to constitute
Good Reason.

 

(ii)           From and after the date of a Change in Control, the Company shall
have the right to terminate Executive from employment at any time during the
term of this Agreement for

 

--------------------------------------------------------------------------------


 

Cause (as defined in Section 3(iii) hereof), by written notice to the Executive,
specifying the particulars of the conduct of Executive forming the basis for
such termination, and Executive shall not be entitled to any payment pursuant to
Section 4 for termination for Cause.

 

(iii)          From and after the date of a Change in Control during the term of
this Agreement, Executive shall not be removed from employment with the Company
except as provided in Section 2(i) or (ii) hereof or as a result of Executive’s
Disability (as defined in Section 3(iv) hereof) or his death.  Executive’s
rights upon termination of employment prior to a Change in Control or after the
expiration of the term of this Agreement shall be governed by the standard
employment termination policy applicable to Executive in effect at the time of
termination.

 

Any notice given by Executive pursuant to this Section 2 shall be effective five
(5) business days after the date it is given by Executive.

 

3.             Definitions

 

(i)                                     A “Change in Control” shall mean an
event involving one transaction or a series of related transactions in which:

 

(a)                                  any person or persons acting in concert
acquire more than fifty percent (50%) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended (“the “Exchange Act”), or any successor provision) of the outstanding
voting power of the then outstanding securities entitled to vote generally in
the election of directors (“Voting Stock”) of the Company,

 

(b)                                 the Company issues securities representing
more than fifty percent (50%) of the Voting Stock of the Company in connection
with a merger, consolidation or other business combination (other than for
purposes of reincorporation),

 

(c)                                  the Company is acquired in a merger or
other business combination transaction in which the Company is not the surviving
corporation (other than a reincorporation),

 

(d)                                 more than fifty percent (50%) of the
Company’s consolidated assets or earning power are sold or transferred, or

 

(e)                                  the Board of the Company determines, in its
sole and absolute discretion, that there has been a change in control of the
Company;

 

Provided, however, that clauses (b), (c) and (d), above, will constitute a
“Change in Control” only if all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such merger, consolidation or other business combination or
sale or transfer of earning power or assets (each, a “Business Combination”)
beneficially own less than 50% of the combined voting power of the then

 

--------------------------------------------------------------------------------


 

outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s
earning power or assets either directly or through one or more subsidiaries) and
shall specifically not include any change of control that results from the
issuance of securities or property in connection with a reorganization under the
United States Bankruptcy Code, as amended.

 

(ii)           “Good Reason” shall mean the occurrence of any of the following
events:

 

(a)                                  the assignment to Executive of employment
responsibilities which are not of comparable responsibility and status as the
employment responsibilities held by Executive immediately prior to a Change in
Control;

 

(b)                                 a reduction by the Company in Executive’s
compensation (including a change in the form of the bonus compensation plan that
makes less likely the achievement of a targeted bonus) as in effect immediately
prior to a Change in Control;

 

(c)                                  except to the extent otherwise required by
applicable law, the failure by the Company, or the entity that acquires the
Company, to continue in effect a material benefit or compensation plan, stock
ownership plan, stock purchase plan, bonus plan, life insurance plan,
health-and-accident plan or disability plan in which Executive is participating
immediately prior to a Change in Control (or plans providing Executive with
substantially similar benefits), the taking of any action by the Company which
would adversely affect Executive’s participation in, or materially reduce
Executive’s benefits under, any of such plans or deprive Executive of any
material fringe benefit enjoyed by Executive immediately prior to such Change in
Control, or the failure by the Company to provide Executive with the number of
paid vacation days to which Executive is entitled immediately prior to such
Change in Control in accordance with the Company’s vacation policy as then in
effect;

 

(d)                                 the Company’s requiring Executive to be
based anywhere other than within fifty (50) miles of Executive’s office location
immediately prior to a Change in Control, except for requirements of temporary
travel on the Company’s business to an extent substantially consistent with
Executive’s business travel obligations immediately prior to a Change in
Control; or

 

(e)                                  the failure by the Company to obtain, as
specified in Section 6(i) hereof an assumption of the obligations of the Company
to perform this Agreement by any successor to the Company.

 

For purposes of the foregoing, Executive shall not be considered to have been
assigned employment of lesser responsibility if Executive manages, has control
over, or serves in a similar position with a subsidiary, division or operating
unit of an acquiring entity that generates

 

--------------------------------------------------------------------------------


 

revenues of comparable amounts to the revenues generated by the Company before
such Change in Control.  Notwithstanding the foregoing, none of the forgoing
events shall be considered “Good Reason” if it occurs in connection with the
Executive’s death or disability.

 

(iii)          “Cause” shall mean termination by the Company of Executive’s
employment based upon (a) the willful and continued failure by Executive
substantially to perform his duties and obligations (other than any such failure
resulting from his incapacity due to physical or mental illness) or (b) the
willful engaging by Executive in misconduct which is materially injurious to the
Company or any of its subsidiaries, monetarily or otherwise.  For purposes of
this paragraph, no act, or failure to act, on Executive’s part shall be
considered “willful” unless done, or omitted to be done, by Executive in bad
faith and without reasonable belief that his action or omission was in the best
interests of the Company and its subsidiaries.

 

(iv)          “Disability” shall mean any physical or mental condition which
would qualify Executive for a disability benefit under the long-term disability
plan of the Company or the Subsidiary.

 

4.             Benefits Upon Termination Under Section 2(i).  Upon the
termination of the employment of Executive pursuant to Section 2(i) hereof,
Executive shall be entitled to receive the benefits specified in this Section
4.  The amounts due to Executive under subparagraphs (a) and (b) of this Section
4 shall be paid to Executive not later than one business day prior to the date
that the termination of Executive’s employment becomes effective.

 

(a)           The Company shall pay to Executive (i) the full base salary earned
by him and unpaid through the date that the termination of Executive’s
employment becomes effective, at the rate in effect at the time written notice
of termination (voluntary or involuntary) was given, (ii) any amount earned by
Executive as a bonus with respect to the fiscal year of the Company preceding
the termination of his employment if such bonus has not theretofore been paid to
Executive, (iii) an amount equal to a pro rata portion, based on number of days
elapsed, of the bonus Executive would have earned for the year in which
termination is effective, assuming for purposes or calculating such bonus
against any bonus or incentive plan, that the Company’s financial and business
performance for the current compensation year through the date of such
termination is annualized, and (iii) an amount representing credit for any
vacation earned or accrued by him but not taken;

 

(b)           In lieu of any further base salary payments to Executive for
periods subsequent to the date that the termination of Executive’s employment
becomes effective, the Company shall pay as severance pay to Executive a
lump-sum cash amount equal to six months Executive’s salary as of the date of
such termination (subject to withholding for applicable taxes); subject,
however, to the restriction that the Executive shall not be entitled to receive
any amount pursuant to this Agreement which constitutes an “excess parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended, or any successor provision or regulations promulgated
thereunder.  In case of uncertainty as to whether some portion of a payment
might constitute an excess parachute payment, the Company shall initially make
the payment to the Executive and Executive agrees to refund to the Company any
amounts ultimately determined to be excess parachute payments;

 

--------------------------------------------------------------------------------


 

(c)           The Company shall pay to Executive all legal fees and expenses
incurred by Executive in seeking to obtain or enforce any right or benefit
provided to Executive by this Agreement, including any and all expenses of
arbitration in accordance with Section 12 below; and

 

(d)           The exercisability or vesting, or both, of all stock options and
other stock based benefits held by the Executive shall become and be accelerated
and fully vested as of the date of such termination, and, to the extent action
is required to exercise or otherwise obtain the benefits thereof, shall remain
exercisable for the period set forth in such option or stock based benefit.

 

Executive shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise.  The amount of
any payment or benefit provided in this Section 4 shall not be reduced by any
compensation earned by Executive as a result of any employment by another
employer.

 

5.             Successors; Binding Agreement; Assignment.

 

(i)            The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise), to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle
Executive to compensation from the Company in the same amount and on the same
terms as Executive would be entitled hereunder if Executive terminated his
employment after a Change in Control for Good Reason, except that for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Termination Date.  As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 5(i) or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

 

(ii)           This Agreement is personal to Executive and Executive may not
assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person.  Notwithstanding the
foregoing, this Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.

 

6.             Modification; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in a writing signed by Executive and such officer as may be
specifically designated by the Board of Directors of the Company.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

--------------------------------------------------------------------------------


 

8.             Notice.  All notices, requests, demands and all other
communications required or permitted by either party to the other party by this
Agreement (including, without limitation, any notice of termination of
employment) shall be in writing and shall be deemed to have been duly given when
delivered personally or mailed by regular, certified or registered mail, return
receipt requested, at the address of the other party, as follows:

 

 

If to the Company, to:

 

 

 

SoftBrands, Inc.

 

Two Meridian Crossings

 

Suite 800

 

Minneapolis, MN 55423

 

 

 

If to Executive, to:

 

 

 

Gregg A. Waldon

 

13799 Candice Lane

 

Eden Prairie, MN 55346

 

Either party hereto may change its address for purposes of this Section 8 by
giving fifteen (15) days’ prior notice to the other party hereto.

 

9.             Severability.  If any term or provision of this Agreement or the
application hereof to any person or circumstances shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

10.           Headings.  The headings in this Agreement are inserted for
convenience or reference only and shall not be a part of or control or affect
the meaning of this Agreement.

 

11.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12.           Governing Law/Arbitration.  This Agreement has been executed and
delivered in the State of Minnesota and shall in all respects be governed by,
and construed and enforced in accordance with, the laws of the State of
Minnesota, including all matters of construction, validity and performance. 
Notwithstanding the foregoing, any dispute as to the occurrence of a “Change of
Control,” or as to “Good Reason,” shall be settled by final and binding
arbitration in accordance with the Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes in effect as of the date of
this Agreement by a sole arbitrator.   The arbitration shall be governed by the
United States Arbitration Act, 9 U.S.C. § 1-16, and judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof.  The

 

--------------------------------------------------------------------------------


 

place of arbitration shall be Minneapolis, Minnesota.  The arbitrator is
empowered to award damages in excess of compensatory damages.

 

13.           Entire Agreement.  This Agreement supersedes any and all other
oral or written agreements or policies made relating to the subject matter
hereof; provided that, this Agreement shall not supersede or limit in any way
Executive’s rights under any benefit plan, program or arrangements in accordance
with their terms.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name by a duly authorized officer, and Executive has hereunto set his hand, all
as of the date first written above.

 

 

 

SoftBrands, Inc.

 

 

 

 

 

By

  /s/ RANDAL B. TOFTELAND

 

 

   Its

Chief Executive Officer and President

 

 

 

 

 

 

/s/ Gregg A. Waldon

 

 

Executive

 

--------------------------------------------------------------------------------